Title: To Thomas Jefferson from Wilt Delmestre & Co., 3 May 1786
From: Wilt, Delmestre & Company
To: Jefferson, Thomas



Sir
L’Orient 3d. May 1786.

Having apply’d this Day to the Navy office of this Place in order to recover one eighth part of Prize Money due to Jo. White Mid Ship Man on Board the Bonhomme-Richard Commodore Paul Jones during her Cruises from 14th. March 1779 to March 1780, we were Shewn in the Registers that said Prize Money amounting to L293₶ 4s. had been deliver’d into the hands of Commodore Jones along with the rest of the Prize Money due to said Ship’s Crew which Money (as we are told) must have been deposited into your hands by said Commodore Jones, to be pay’d to whom it is due. Now, Sir, in virtue of a power of Attorney from said John White we beg leave to claim the 293₶ 4s. due to him as pr. the Register of the Navy. This Man is now in want and you will realy do both an act of justice and Charity to let him have his Money as Soon as possible.
We hope to be Shortly honor’d with your answer. Mean while we remain respectfully, Your Most humble Servt., Sir,

Wilt Delmestre & Co.

